Citation Nr: 0211234	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  99-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for degenerative disc disease 
of the lumbar spine secondary to service-connected left femur 
fracture.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision from the 
Department of Veterans Affairs (VA) regional office (RO) in 
Reno, Nevada.

Historically, the veteran filed a claim for service 
connection for residuals of a fracture of the left femur in 
October 1963.  Service connection was granted by rating 
decision dated in March 1964.  The veteran filed a claim for 
service connection for degenerative disc disease of the 
lumbar spine in March 1996, which was denied by rating 
decision dated in May 1996.  In July 1997, the veteran 
submitted a request to reopen the claim for service 
connection for degenerative disc disease of the lumbar spine 
as secondary to his service-connected left femur fracture.  
The RO denied the veteran's request to reopen by rating 
decision dated in March 1999, which is currently the subject 
of this appeal.


FINDINGS OF FACT

1.  By a rating decision in May 1996, the RO denied service 
connection for degenerative disc disease of the lumbar spine.  
The veteran did not perfect an appeal of that decision upon 
receipt of notice of the denial.  

2.  The evidence submitted since the May 1996 rating decision 
is neither cumulative nor redundant, and is, by itself or in 
combination with other evidence, so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The May 1996 rating decision that denied service 
connection for degenerative disc disease of the lumbar spine 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20,302, 20.1103 (2001).

2.  New and material evidence has been received since the May 
1996 rating decision.  38 U.S.C.A. §§  5108, 7105 (West 
1991); 38 C.F.R. §§ 3.104, 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The Veterans Claims Assistance Act of 2000 (hereafter VCAA), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002), was recently enacted.  The VCAA contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
VAOPGCPREC 11-00.  Among other things, the new law enhances 
VA's duty to assist a claimant in developing facts pertinent 
to his claim and expands on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.    

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Generally, the regulations provide that 
they merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions sufficient to proceed on 
the claim currently before the Board.  That is, by way of the 
March 1999 rating decision, June 1999 statement of the case, 
and subsequent supplemental statements of the case, the RO 
provided the veteran with the applicable law and regulations 
and gave notice as to the evidence generally needed to 
substantiate his claim.  With respect to the duty to assist, 
the Board finds that the evidence of record, which includes 
VA and private treatment records and a medical examination 
report, are sufficient to dispose of the issue on appeal.  
Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  However, those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
instant claim was filed before that date, the amended 
regulations are not for application.  

Analysis 

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), it was held 
"in order to reopen a previously and finally disallowed 
claim . . . there must be 'new and material evidence 
presented or secured' . . . since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits."  If new and 
material evidence has been received with respect to a claim 
that has become final, then the claim is reopened and decided 
on a de novo basis.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  See Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the 
test set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which stated that "new" evidence was "material" if 
it raised a reasonable possibility that, when viewed in the 
context of all the evidence, the outcome of the claim would 
change).  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

Generally, service connection may be established for a 
disability resulting from disease or injury incurred or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131  
(West 1991 & Supp. 2002).  In addition, disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

At the time the RO made its decision in May 1996, the record 
included service medical records, reports of VA physical 
examinations from February 1964 and March 1996, VA outpatient 
records, and records from Drs. Pasek, Scott, and Mack.  The 
RO denied service connection for degenerative disc disease of 
the lumbar spine because there was no evidence of disease 
within the presumptive period and no medical evidence that 
linked the disorder to service or to the service-connected 
left femur fracture.  

Evidence received since the May 1996 rating decision consists 
of additional VA outpatient records, records from D. Short, 
M.D., record from D. Johnson, M.D., records from P. Fry, Sr., 
M.D., the report of the April 2000 VA examination, multiple 
written statements from the veteran, and testimony from his 
December 1999 personal hearing.   

A review of the record indicates new and material evidence 
has been presented.  The April 2000 VA C&P examination, 
standing alone, provides new information that is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Specifically, the 
examination report bears directly and substantially on the 
specific matter on appeal in that it offers an opinion on the 
nexus of the veteran's low back disorder as it relates to the 
service-connected left femur fracture.  Heretofore, there has 
been no competent evidence that addressed the etiology of the 
low back disorder.  The private treatment records document a 
low back problem at least as far back as 1962 by history.  
These records are also new and bear directly and 
substantially on the issue of chronicity.  VA outpatient 
records are similarly probative in this regard.  There is 
nothing to suggest that the findings, opinions, or 
contemporaneous notes are inherently false or untrue.  Thus, 
the examination report and treatment records must be presumed 
credible.  Accordingly, the Board finds that new and material 
evidence has been presented and the claim is reopened.  
38 U.S.C.A. § 5108.  

However, the Board finds that additional development is 
needed before addressing the merits of the claim.  
Accordingly, it is undertaking such development pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  67 Fed. Reg. at 3,105 
(to be codified at 38 C.F.R. § 20.903).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing this issue.



ORDER

New and material evidence having been submitted, the claim 
for service connection for degenerative disc disease of the 
lumbar spine secondary to service-connected left femur 
fracture is reopened.  To that extent, the appeal is granted.  



		
	M. L. Nelsen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

